DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 06/27/2022. Claims 1-25 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.
Applicant’s argument on page 9 of the remarks regarding the Maybee reference is not proper since Maybee was not relied upon to teach the cited features of the independent claims in any Office Action including this one.
Applicant’s argument on page 9 of the remarks regarding the Rose reference is not proper since Rose was not relied upon to teach the cited features of the independent claims in any Office Action including this one.
Applicant’s argument on page 10 of the remarks regarding the Nagpal reference is not persuasive. It appears that Applicant is arguing that Nagpal does not meet the regulatory requirements of specific locations. The Examiner respectfully disagrees. In Nagpal, a check is performed based on predefined attributes for any regulatory compliance prior to routing data to be stored within a specific location of storage within a cloud environment, para 0003. In this manner, embodiments of the invention provide for the compartmentalization of files for storage and/or business process execution into a specific geographical region inside a cloud as required by for example specific statues, regulations, business need, or any other reason, para 0028.
Applicant’s argument regarding dependent claim 6 is not persuasive since Maybee teaches encryption and decryption operations based on a key where the key is managed by the Oracle Key Manager or equivalent, para 0041 of Maybee. Therefore, any entity including regulatory entity trying to access data must have received the key for decryption to access the data. Nevertheless, for the interest of advancing prosecution and citation of regulatory entity, a new reference Wilson et al. US 2011/0183748 is cited in this Office Action.
In view of the foregoing remarks and the new reference, independent claims 1, 11, and 21 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-14, 17-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Maybee et al. US 2018/0196832 (“Maybee”) in view of Rose et al. US 2018/0056179 (“Rose”) and in further view of Nagpal et al. US 2012/0110044 (“Nagpal”).
As per independent claim 1, Maybee teaches A method (A method related to cloud data storage is disclosed, para 0007) for implementing country-specific data locality to cause data related to local transactions to be stored within the country in which the transactions occurred (Cloud storage provides several advantages including geographic locality, para 0138), the method comprising:
capturing a set of transaction data associated with payment processing transactions into a first public cloud storage resource (In operation 2134, a customer using a client device may interact with a cloud infrastructure system 2102 by placing an order for a subscription for one or more services offered by the cloud infrastructure system 2102, para 0240 and FIG. 21. At operation 2146, the customer’s subscription order may be managed and tracked by an order management and monitoring module 2126, para 0244 and FIG. 21);
performing data mirroring across a heterogeneous set of cloud providers (Referring to FIG. 16, a network file system 1600 may be configured to support synchronous mirroring across multiple cloud data object stores 404, which may be operated by different cloud providers, para 0185 and FIG. 16) using a pipeline having a plurality of pipeline stages executed by one or more processors (As shown in the example of FIG. 16, communications from the transactional object layer may go through an I/O pipeline 224, to mirror VDEV (virtual device) 1402, and then to the physical layer. Responsive to such communications, the mirror VDEV 1402 may direct communications to other VDEVs 226 and/or to cloud interface devices 502, para 0186 and FIG. 16).
Maybee discloses all of the claimed limitations from above, but does not explicitly teach “the plurality of pipeline stages including a first stage to filter a set of transaction data stored in the first public cloud storage resource according to a configuration file of the first public cloud storage resource that specifies filter criteria to create a location-specific set of data, from the set of transaction data, that contains data associated with each transaction related to the location specified in the filter criteria” and “to meet regulatory requirements for a location” and “and to write the location-specific set of data to a target public cloud storage resource” and “a replication stage to monitor the target public cloud storage resource and, in response to new location-specific data being added to the target public cloud storage resource from the first stage, automatically perform a replication task to mirror the location-specific data set to a regulatory-accessible, remote cloud-based storage location defined in the configuration file, the remote cloud-based storage location being in a first country different than a second country in which the first public cloud storage resource resides”.
However, in an analogous art in the same field of endeavor, Rose teaches the plurality of pipeline stages including a first stage to filter a set of transaction data stored in the first public cloud storage resource (FIG. 21 shows a data flow diagram illustrating an example geographic transaction volume analytics procedure in some embodiments of a DPO (Dynamic Payment Optimization), para 0146 and FIG. 21) according to a configuration file of the first public cloud storage resource (An example listing of a trigger 211 in the form of a XML-formatted file data is shown in table 00027) that specifies filter criteria to create a location-specific set of data, from the set of transaction data (See trigger 211 in table 00027 where filter criteria includes among other things GEO_FILTER specifying country and further resolution of the GEO_FILTER specifying city, see table 00027, to reduce transaction data), that contains data associated with each transaction related to the location specified in the filter criteria (Geo-payments reports is created by the payment network filtering all transactions for a given merchant and then aggregated by a country, para 0067 and table 00027).
Given the teaching of Rose, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Maybee with “the plurality of pipeline stages including a first stage to filter a set of transaction data stored in the first public cloud storage resource according to a configuration file of the first public cloud storage resource that specifies filter criteria to create a location-specific set of data, from the set of transaction data, that contains data associated with each transaction related to the location specified in the filter criteria”. The motivation would be that by filtering all transactions, a country market share and average payment size may be calculated, para 0067 of Rose.
Maybee in combination with Rose discloses all of the claimed limitations from above, but does not explicitly teach “to meet regulatory requirements for a location” and “and to write the location-specific set of data to a target public cloud storage resource” and “a replication stage to monitor the target public cloud storage resource and, in response to new location-specific data being added to the target public cloud storage resource from the first stage, automatically perform a replication task to mirror the location-specific data set to a regulatory-accessible, remote cloud-based storage location defined in the configuration file, the remote cloud-based storage location being in a first country different than a second country in which the first public cloud storage resource resides”.
However, in an analogous art in the same field of endeavor, Nagpal teaches to meet regulatory requirements for a location (A check is performed based on predefined attributes for any regulatory compliance prior to routing data to be stored within a specific location of storage within a cloud environment, para 0003. In this manner, embodiments of the invention provide for the compartmentalization of files for storage and/or business process execution into a specific geographical region inside a cloud as required by for example specific statues, regulations, business need, or any other reason, para 0028);
and to write the location-specific set of data to a target public cloud storage resource (The "routing", preferably built with "intelligence", functionality of the embodiments of the invention causes the cloud consumer data to be routed to and saved at an appropriate physical storage location within the specified geographical region(s), para 0028);
a replication stage to monitor the target public cloud storage resource and, in response to new location-specific data being added to the target public cloud storage resource from the first stage, automatically perform a replication task to mirror the location-specific data set to a regulatory-accessible, remote cloud-based storage location defined in the configuration file (The cloud environment 50 may consist of numerous locations where data may be physically stored. For example, a plurality data storage devices used in the cloud environment 50 may be located in different geographical regions around the world. In accordance with embodiments of the invention herein, a cloud consumer, such as an owner and/or user of a local computing device such as 54A, 54B, 54C, 54N, may specify one or more geographical regions (e.g., continents, countries, states, etc.) where the user requires the data is to be physically stored. Based upon the user specification, the "routing", preferably built with "intelligence", functionality of the embodiments of the invention causes the cloud consumer data to be routed to and saved at an appropriate physical storage location within the specified geographical region(s). In this manner, embodiments of the invention provide for the compartmentalization of files for storage and/or business process execution into a specific geographical region inside a cloud as required by for example specific statues, regulations, business need, or any other reason, para 0028), the remote cloud-based storage location being in a first country different than a second country in which the first public cloud storage resource resides (The servers 12 and storage devices of a cloud environment 50 may be located in numerous different geographical regions, e.g., different countries around the world, para 0029).
Given the teaching of Nagpal, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Maybee and Rose with “to meet regulatory requirements for a location” and “and to write the location-specific set of data to a target public cloud storage resource” and “a replication stage to monitor the target public cloud storage resource and, in response to new location-specific data being added to the target public cloud storage resource from the first stage, automatically perform a replication task to mirror the location-specific data set to a regulatory-accessible, remote cloud-based storage location defined in the configuration file, the remote cloud-based storage location being in a first country different than a second country in which the first public cloud storage resource resides”. The motivation would be that moving files from one geographic location to another geographic location may reduce overhead costs associated with storage, para 0049 of Nagpal. 
As per dependent claim 2, Maybee in combination with Rose and Nagpal discloses the method of claim 1. Maybee teaches wherein the replication stage wakes to perform the replication task in response to new data being written to the target public cloud storage resource (As indicated by block 726, responsive to the requests sent by the cloud interface device 502, the cloud interface daemon 604 may communicate, via the object protocol over the one or more networks, with the cloud object store 404 to cause storage of the data objects and metadata corresponding to the incremental modifications as new cloud objects, para 0110 and FIG. 7).
As per dependent claim 3, Maybee in combination with Rose and Nagpal discloses the method of claim 1. Maybee teaches further comprising monitoring message queuing service events related to transactions written into the first public cloud storage resource (Server 2012 may include one or more applications to analyze and consolidate data feeds and/or event updates received from users of client computing devices 2002, 2004, 2006, and 2008. As an example, data feeds and/or event updates may include, but are not limited to, Twitter feeds, Facebook updates or real-time updates received from one or more third party information sources and continuous data streams, which may include real-time events related to sensor data applications, financial tickers, network performance measuring tools (e.g., network monitoring and traffic management applications), clickstream analysis tools, automobile traffic monitoring, and the like, para 0222).
As per dependent claim 4, Maybee in combination with Rose and Nagpal discloses the method of claim 1. Maybee teaches wherein the replication stage is operable to encrypt data prior to mirroring of the data to the remote cloud-based storage location according to an encryption policy in the configuration file of the target public cloud storage resource (The I/O pipeline may include an encryption module which may provide various data encryption algorithms, para 0060).
As per dependent claim 7, Maybee in combination with Rose and Nagpal discloses the method of claim 6. Maybee teaches wherein the access is secure FTP access via an FTP server (Server 2012 may also run any of a variety of additional server applications and/or mid-tier applications, including FTP (file transfer protocol) servers, para 0221).
As per dependent claim 8, Maybee in combination with Rose and Nagpal discloses the method of claim 7. Maybee teaches wherein the FTP server is operable to decrypt the data as the data is being downloaded (Decryption is performed with the key, para 0041).
As per dependent claim 9, Maybee in combination with Rose and Nagpal discloses the method of claim 1. Maybee teaches wherein execution of the first stage and the replication stage is driven by a cron job (As indicated by block 726, responsive to the requests sent by the cloud interface device 502, the cloud interface daemon 604 may communicate, via the object protocol over the one or more networks, with the cloud object store 404 to cause storage of the data objects and metadata corresponding to the incremental modifications as new cloud objects, para 0110 and FIG. 7).
As per dependent claim 10, Maybee in combination with Rose and Nagpal discloses the method of claim 1. Maybee teaches wherein the replication stage is operable to perform replication by copying chucks of the data in the target public cloud storage resource in parallel to the remote cloud-based storage location (In block 1806, the mirror VDEV 1402 may initiate the writing of the data objects received in block 1804, into the second cloud object store 404b. In block 1806, the mirror VDEV 1402 may send the determined create/write operations to the cloud interface device 502b associated with the second cloud object store 404b into which the migration and/or replication copy of the logical tree hierarchy is to be created. In some embodiments, the various steps in this example may be performed simultaneously, para 0203 and FIG. 18).
As per claims 11-14 and 17-20, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-4 and 7-10. For processor and memory see FIG. 22 of Maybee. For networks see FIG. 21 of Maybee (networks 2110).
As per claims 21-23 and 25, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-3 and 9. For computer program product on a non-transitory computer readable medium see para 0008 of Maybee.
Claims 5-6, 15-16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Maybee in view of Rose and in further view of Nagpal and in further view of Wilson et al. US 2011/0183748 (“Wilson”).
As per dependent claim 5, Maybee in combination with Rose and Nagpal discloses the method of claim 4. Although Maybee teaches encryption and decryption operations based on a key where the key is managed by the Oracle Key Manager or equivalent, para 0041 of Maybee,  Maybee does not teach explicitly exchanging keys with a regulatory entity.  Therefore, Maybee in combination with Rose and Nagpal does not explicitly teach “further comprising performing a key exchange with a regulatory entity that has access to data in the remote cloud-based storage location, the key exchange to provide a key for decrypting data in the remote cloud-based storage location”. 
However, in an analogous art in the same field of endeavor, Wilson teaches further comprising performing a key exchange with a regulatory entity that has access to data in the remote cloud-based storage location, the key exchange to provide a key for decrypting data in the remote cloud-based storage location (A certificate may be uploaded from an organization such as a regulatory authority, para 0090. FIG. 6 illustrates the content of a typical standard compliant certificate, para 0065 and FIG. 6. The certificate of FIG. 6 contains public key as shown at 606, para 0069 and FIG. 6. Encryption/decryption is performed with the key, para 0029).
Given the teaching of Wilson, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Maybee, Rose, and Nagpal with “further comprising performing a key exchange with a regulatory entity that has access to data in the remote cloud-based storage location, the key exchange to provide a key for decrypting data in the remote cloud-based storage location”. The motivation would be that the method and the system disclosed provides for secure communication in a network, para 0009 of Wilson.
As per dependent claim 6, Maybee in combination with Rose, Nagpal, and Wilson discloses the method of claim 5. Maybee, Rose, and Nagpal may not explicitly disclose, but Wilson teaches wherein the plurality of pipeline stages comprises an examine stage to enable access by the regulatory entity to the mirrored data at the remote cloud-based storage location (A certificate may be uploaded from an organization such as a regulatory authority, para 0090. FIG. 6 illustrates the content of a typical standard compliant certificate, para 0065 and FIG. 6. The certificate of FIG. 6 contains public key as shown at 606, para 0069 and FIG. 6. Encryption/decryption is performed with the key, para 0029).
The same motivation that was utilized for combining Maybee and Wilson as set forth in claim 5 is equally applicable to claim 6.
As per dependent claims 15-16, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 5-6.
As per dependent claim 24, this claim is rejected based on arguments provided above for similar rejected claims 4, 5, and 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132